—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Murphy, J.), dated September 7, 1993, which granted the defendant’s motion to dismiss the complaint for failure to prosecute pursuant to CPLR 3216.
Ordered that the order is affirmed, with costs.
The excuse proffered by the plaintiff for his failure to timely serve a note of issue—that his attorney had lost the case file— was insufficient to defeat the defendant’s motion to dismiss the complaint for failure to prosecute (see, CPLR 3215 [e]; Shu Chaing Chan v Fendt, 187 AD2d 574; Papadopoulas v R.B. Supply Corp., 152 AD2d 552). We additionally stress that the *759event which gave rise to this action occurred in 1979, that the action is more than 14 years old, and that no discovery has occurred since 1983 (see, Allstate Ins. Co. v Seibert, 100 AD2d 562). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.